     Case 1:21-cr-00046-ERK Document 17 Filed 02/03/21 Page 1 of 1 PageID #: 96


                                UNITED STATES DISTRICT COURT
                                      District of New York


UNITED STATES OF AMERICA, )                                 Case No: 21-MJ-50
      Plaintiff,          )
      versus              )
                          )
Kaveh L. Afrasiabi,       )
      Defendant.          )



        DEFENDANT’S MOTION FOR IN-COURT ARRAIGNMENT PURSUANT TO
                      THE COURT’S ORDER OF 01/31/21

        Now comes the Defendant and pursuant to the Honorable Court’s Order of 01/31/21 prays the
Court to postpone the arraignment scheduled for 02/31/21 to such time as when an in-court hearing is
feasible under the present extenuating circumstance.

Respectfully Submitted,

Kaveh L. Afrasiabi, Pro Se


Certificate of Copy: A true copy of this Motion has been served on the Plaintiff on this date, 02/03/21,
under the pains and penalties of perjury.

Kaveh L. Afrasiabi
